


Exhibit 10.26

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of December 31, 2012 is entered into
between Royal Caribbean Cruises Ltd., a company organized and existing under the
laws of Liberia (together with its successor and assigns, “Company”), and Harri
U. Kulovaara (“Executive”).

 

Recitals

 

Executive and Company desire to enter into this Agreement for Company’s
employment of Executive as a full time officer of Company, on the terms and
conditions contained in this Agreement, which terms and conditions have been
approved by the Compensation Committee of the Board of Directors of Company. 
THIS AGREEMENT SUPERSEDES ANY PRIOR EMPLOYMENT AGREEMENT BETWEEN COMPANY AND
EXECUTIVE.

 

Agreement

 

For and in consideration of the foregoing and of the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                      EMPLOYMENT.  Company hereby employs
Executive to serve in the capacities described herein and Executive hereby
accepts such employment and agrees to perform the services described herein upon
the terms and conditions hereinafter set forth.

 

2.                                      TERM.  The term of this Agreement (the
“Term”) shall commence on the date of this Agreement and shall continue until
the occurrence of a “Termination Event”, as defined below, except that, until
the occurrence of a Termination Event, at any date the Term shall consist of a
period of two (2) years from that date.  As used in this Agreement, a
“Termination Event” shall mean any of the events described in Section 7 hereof.

 

3.                                      POSITION, DUTIES AND LOCATION.

 

(a)                                 Position.  Executive shall have the title
appearing in the signature page of this Agreement.

 

(b)                                 Duties and Location.  Executive’s employment
duties and responsibilities will be those designated to him or her, from time to
time, by Company and will, in all respects, be consistent with the duties and
responsibilities of an individual serving as a full time officer of Company. 
Executive will, at all times during the Term, comply with all ethics and
employment policies of Company applicable to full time officers of Company, as
such policies may be amended by Company from time to time, including, but not
limited to any policy requiring ownership of Company equity by officers of
Company.  When performing his or her duties hereunder, Executive shall report to
such executive officer of the Company as may be designated by Company. 
Executive agrees to devote his or her entire professional time, energy, and
skills to such employment during the Term.  During the Term, Executive’s
principal office, and principal place of employment, shall be in Southeast
Florida.

 

--------------------------------------------------------------------------------


 

(c)                                  Permitted Activities.  Subject to Company’s
ethics and employment policies, as from time to time constituted or amended,
Executive shall (i) with the prior written approval of Company, be permitted to
serve as a director of one or more other U.S. or non-U.S. companies during the
Term, and (ii) engage in other charitable activities and community affairs;
provided that, none of the foregoing activities shall interfere with the proper
performance of his or her duties and responsibilities hereunder.

 

4.                                      COMPENSATION.

 

(a)                                 Base Compensation.  Company shall pay
Executive, and Executive agrees to accept, base compensation (“Base
Compensation”) as designated from time to time in written communication from
Company setting forth such Base Compensation.  Such Base Compensation shall be
paid in accordance with the Company’s payroll cycle during the Term, subject to
all applicable withholding taxes.  The Base Compensation may be reviewed by
Company and by written notice from Company to Executive, may be increased, but
not decreased, at any time during the Term at the sole discretion of Company. 
No increase in the Base Compensation pursuant to this Section 4(a) shall at any
time operate as a cancellation of this Agreement; any such increase shall
operate merely as an amendment hereof, without any further action by Executive
or Company.  If any such increase or increases shall be so authorized, all of
the terms, provisions and conditions of this Agreement shall remain in effect as
herein provided, except that the Base Compensation shall be deemed amended to
set forth the higher amount of such Base Compensation to Executive.

 

(b)                                 Bonus Compensation.  Executive shall be
eligible to participate in any cash bonus compensation program available to full
time officers of Company and eligible to receive an annual cash bonus during the
Term on the same basis and under substantially the same terms as such similarly
situated employees.  The bonus award of Executive shall be established from time
to time by Company, in its sole and unfettered discretion.

 

(c)                                  Equity and Long-Term Incentive Awards.
Executive shall be eligible to participate in any equity or long-term incentive
plans available to full time officers of Company and eligible to receive awards
under such plans from time to time, as determined by Company, in its sole and
unfettered discretion.  Any equity grant(s) held by Executive on the date of
this Agreement shall be retained by Executive, subject to the terms and
conditions of the plan(s) or agreement(s) under which such equity grant(s) were
awarded or distributed.

 

5.                                      FRINGE BENEFITS.

 

(a)                                 Generally.  Executive and his or her
eligible dependents shall be entitled to participate in all pension, welfare,
benefits, and fringe benefit programs or other employee perquisite programs
approved by Company that now or hereafter may be made generally available to
full time officers of Company and for which Executive or such dependents will
qualify according to eligibility requirements under the provisions thereof.  The
Company shall purchase Executive a policy of insurance on the life of Executive
in the amount generally available to full time officers of Company, plus an
amount equal to two (2) times Executive’s annual Base Compensation.  Benefits of
any such policy of insurance shall be paid to beneficiaries designated by
Executive.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Vacation.  During the term of this
Agreement, Executive shall be entitled to paid vacation per calendar year in
accordance with Company policies regarding vacation generally.

 

(c)                                  Relocation.  If Executive is required by
Company to relocate from his or her principal place of employment as set forth
in Section 3(b), he or she shall be eligible for relocation benefits in
accordance with Company policy regarding relocation generally available to full
time officers of Company.

 

6.                                      EXPENSES.  During the period of his or
her employment, Executive shall be reimbursed for his or her business-related
expenses incurred on behalf of Company in accordance with the travel and
entertainment expense policy of Company in effect at the time the expense was
incurred.  Executive agrees to maintain such records and documentation of all
such expenses to be reimbursed by Company hereunder as Company shall require and
in such detail as Company may reasonably request.

 

7.                                      TERMINATION.

 

(a)                                 Generally.  Executive’s employment under
this Agreement may be terminated prior to expiration of the Term in accordance
with the following paragraphs.

 

(b)                                 Mutual.  Executive’s employment under this
Agreement may be terminated upon the mutual written agreement of Company and
Executive.

 

(c)                                  Death or Disability.  In the event of the
death of Executive, this Agreement shall terminate. If, during Executive’s
employment under this Agreement, Executive shall become disabled, as defined by
Company’s then applicable and governing long term disability plan or policy, and
unable to perform his or her duties as required herein (“Disability”), then
Company may, upon written notice to Executive, terminate Executive’s employment
under this Agreement and this Agreement shall terminate upon such termination of
employment.

 

(d)                                 Cause.  Executive’s employment under this
Agreement may be terminated by Company for Cause, as herein defined.  For
purposes of this Agreement, the term “Cause” shall mean the existence or
occurrence of one or more of the following conditions or events:

 

(i)                                     Executive’s commission of fraud, deceit,
misappropriation, theft, embezzlement, financial misrepresentation or other
similar behavior or action in Executive’s dealings with or with respect to
Company or its subsidiaries or affiliates or any entity with which Company or
its subsidiaries or affiliates shall be engaged in or be attempting to engage in
commerce;

 

(ii)                                  Executive being convicted of or entering a
plea of guilty or nolo contendere to any crime which constitutes a felony
offense or any crime involving moral turpitude;

 

(iii)                               Executive’s actions or failure(s) to act
constitute a material conflict of interest pursuant to Company’s ethics and
employment policies, as from time to time constituted or amended;

 

(iv)                              Executive’s intentional, reckless, or grossly
negligent conduct results in damage of a material nature to any property or
business interests of Company or its subsidiaries or affiliates;

 

3

--------------------------------------------------------------------------------


 

(v)                                 Executive’s actions or failure to act
constitute a material breach of his or her duties hereunder; or

 

(vi)                              Executive’s failure to follow the lawful
directives of Company, with respect to his or her duties hereunder or to comply
with Company policies, as from time to time constituted or amended.

 

In the event Executive shall become the subject of an arrest, indictment,
charge, or information, or any other judicial or quasi-judicial proceeding
brought by any state or federal law enforcement or administrative agency,
relating to the alleged commission by Executive of any crime described in
Section 7(d)(ii), Company may, at its election, immediately suspend Executive,
without compensation, pending an acquittal or satisfactory (to Company in its
sole discretion) dismissal or other disposition of any of the foregoing.  In the
event of any such acquittal or satisfactory dismissal or other disposition of
charges following the suspension of Executive by Company as permitted by
Section 7(d)(ii), upon reinstatement of Executive, Company’s obligation to
compensate Executive during the suspension shall be the lesser of Executive’s
unpaid annual Base Compensation during the period of suspension or Executive’s
annual Base Compensation for a period of two (2) years from the date of the
suspension.

 

No termination of Executive’s employment hereunder by Company for Cause shall be
effective as a termination for Cause unless the provisions of this
Section 7(d) shall first have been complied with.  Any termination of
Executive’s employment by Company under this Section 7(d) shall be communicated
by Notice of Termination to Executive given in accordance with Section 14
hereof.  A “Notice of Termination” means a written notice which (1) indicates
the specific termination provision in this Agreement relied upon, (2) sets
forth, in reasonable detail, the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (3) if the termination date is other than the date of receipt of
such notice, specifies the termination date, which date shall not be more than
sixty (60) calendar days after the giving of such notice.

 

Termination for Cause as a result of events set forth in
Section 7(d) (i) through (iv) above shall be effective immediately upon delivery
of the Notice of Termination pursuant to Section 7(a) hereof.  In the event of a
Termination for Cause as a result of the events set forth in Section 7(d)(v) or
(vi) above, Executive shall have fifteen (15) days (the “Cure Period”) from the
date Executive receives a Notice of Termination to remedy and cure any alleged
Cause supporting any termination pursuant to this Section 7(d)(v) or (vi).  If
Executive fails to cure such alleged Cause within the Cure Period (during which
time Company, at its sole discretion, may suspend Executive without
compensation), Executive’s employment hereunder and this Agreement shall then
immediately terminate for Cause.  If Executive cures the alleged Cause and
Executive was suspended during the Cure Period, he or she shall be promptly
reinstated and any suspended compensation shall be promptly paid to Executive.

 

(e)                                  Without Cause.  Executive may be terminated
by Company for any reason or for no reason at any time.

 

(f)                                   Executive Termination for Good Reason. 
Executive shall have the right to terminate his or her employment with the
Company for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean:

 

4

--------------------------------------------------------------------------------


 

(i)                                     the assignment to Executive of any
duties inconsistent with Executive’s position (including status, offices, and
titles), authority, duties or responsibilities as contemplated by this
Agreement, or any other action by Company which results in a material diminution
in such position, authority, duties or responsibilities, including without
limitation, changes to Executive’s position in any succeeding surviving
corporate entity in comparison to the position currently held with Company,
excluding for this purpose isolated, insubstantial and inadvertent actions not
taken in bad faith and which are remedied by Company promptly after receipt of
such notice thereof given by Executive;

 

(ii)                                  any failure by Company to provide the
employee with the compensation and benefits as provided for in this Agreement,
other than isolated, insubstantial and inadvertent failures not occurring in bad
faith and which are remedied by Company promptly after receipt of notice thereof
given by Executive; or

 

(iii)                               any purported termination by Company of
Executive’s employment otherwise than as expressly permitted by this Agreement.

 

No termination of Executive’s employment hereunder by Executive for Good Reason
shall be effective unless the provisions of this Section 7(f) shall first have
been complied with.  Any termination of Executive’s employment by Executive
under this Section 7(f) shall be communicated by a Good Reason Termination
Notice to Company given within thirty (30) days of the occurrence of the event
listed above in accordance with Section 14.  A “Good Reason Termination Notice”
means a written notice which (1) indicates the specific termination provision in
this Agreement relied upon, (2) sets forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (3) specifies a termination
date, which date shall not be less than fifteen (15) nor more than thirty (30)
calendar days after the giving of such notice. Company shall have fifteen (15)
days (the “Company’s Cure Period”) from the date Company receives a Good Reason
Termination Notice to remedy and cure any alleged Good Reason supporting any
termination pursuant to this Section 7(f).  If Company fails to cure such
alleged Good Reason within Company’s Cure Period, Executive’s employment
hereunder and this Agreement shall then terminate for Good Reason as of the
conclusion of Company’s Cure Period or the termination date set forth in the
Good Reason Termination Notice, whichever is later.  If Company cures the
alleged Good Reason, Executive shall then immediately resume his or her duties
under this Agreement.

 

(g)                                  Resignation.  Executive shall have the
right to terminate his or her employment with the Company at any time for any
reason whatsoever.

 

8.                                      COMPENSATION UPON TERMINATION.

 

(a)                                 Generally.  Executive’s entitlement to
compensation in the event of a Termination Event, shall be as set forth in this
Section 8.

 

(b)                                 Mutual.  If this Agreement and Executive’s
employment hereunder is terminated by mutual agreement pursuant to
Section 7(b) hereof, Executive’s compensation and benefits on a going forward
basis shall be as agreed to by the parties at such time.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Death.  If this Agreement and Executive’s
employment hereunder is terminated due to the death of Executive pursuant to
Section 7(c), Company shall have no obligation to Executive or legal
representatives of Executive other than (i) payment of termination compensation
in the amount equal to two (2) times Executive’s annual Base Compensation in
effect on the date of such termination, subject to applicable withholding taxes,
and payable, in a lump sum(s) within sixty (60) days following the date of
Executive’s death (the “Payment Date”); (ii) payment of Executive’s “target
bonus,” as that term is used in Company’s current bonus plan for full time
officers of Company, or its equivalent if the term or plan should be amended,
which Executive would have been otherwise entitled to receive during the two
(2) year period commencing on the date of such termination, payable on the
Payment Date; (iii) payment of any accrued benefits or obligations owed to
Executive; (iv) benefits (if any) provided in accordance with applicable plans,
programs and arrangements of Company or as required by law; and (v) any
outstanding equity grant(s) held by Executive at the time of such termination as
governed by the agreement or plan pursuant to which such grant(s) was issued.

 

(d)                                
Disability.                                          If Executive incurs a
Disability,  Company shall have no obligation to Executive or legal
representatives of Executive other than (i) payment of termination compensation
in the amount equal to two (2) times Executive’s annual Base Compensation in
effect on the date of the determination of the Disability, subject to applicable
withholding taxes, and payable, subject to Section 8(g), in accordance with
Company’s payroll cycle during the two (2) year period commencing on the date of
the determination of the Disability; (ii) payment of the Executive’s “target
bonus,” as that term is used in Company’s current bonus plan for full time
officers of Company, or its equivalent if the term or plan should be amended,
which Executive would have been otherwise entitled to receive each year during
the two (2) year period commencing on the date of the determination of the
Disability, payable, subject to Section 8(g), in each of the two years following
the year of the determination of the Disability; (iii) payment of any accrued
benefits or obligations owed to Executive; (iv) benefits (if any) provided in
accordance with applicable plans, programs and arrangements of Company or as
required by law; and (v) any outstanding equity grant(s) held by Executive at
the time of such termination as governed by the agreement or plan pursuant to
which such grant(s) was issued.

 

The terms of this Section 8(d) to the contrary notwithstanding, in the event
that Executive’s disability satisfies the definition of disability under
Section 409A of the Internal Revenue Code, Company shall pay the amounts
specified in subsections (i) and (ii) of this Section 8(d) in a lump
sum(s) within sixty (60) days following the date of determination of such
Disability.

 

(e)                                  Cause.  If this Agreement and Executive’s
employment hereunder is terminated for Cause pursuant to Section 7(d) hereof,
Company shall have no obligation to Executive or legal representatives of
Executive other than (i) payment of Executive’s Base Compensation through such
date of termination; (ii) payment of any accrued benefits or obligations owed to
Executive; (iii) benefits (if any) provided in accordance with applicable plans,
programs and arrangements of Company or as required by law; (iv) any outstanding
equity grant(s) held by Executive at the time of such termination as governed by
the agreement or plan pursuant to which such grant(s) was issued.

 

(f)                                   Without Cause or for Good Reason.

 

A.                                    If this Agreement and Executive’s
employment hereunder is terminated without Cause pursuant to Section 7(e) hereof
or terminated by Executive for Good Reason

 

6

--------------------------------------------------------------------------------


 

pursuant to Section 7(f) hereof, Company shall have no obligation to Executive
or legal representatives of Executive other than (conditioned upon
Section 8(f)(B) below):

 

(i)                         payment of termination compensation in an amount
equal to (a) two (2) times Executive’s annual Base Compensation in effect on the
date of such termination (the “Base Compensation Severance”), plus (b) an amount
equal to two (2) times Executive’s “target bonus” (as that term is used in the
current bonus plan applicable to full time officers of Company, or its
equivalent if the term or plan should be amended) for the year of such
termination (the “Bonus Severance”).  The Base Compensation Severance shall be
payable as follows: (x) an amount equal to the maximum separation pay amount for
the Executive determined under Treas. Reg. § 1.409A-1(b)(9)(iii) and (v)(D) for
the year in which the termination of employment occurs shall be paid over the
two-year period following the date of termination and (y) the amount equal to
the total amount of Base Compensation Severance, less the amount set forth in
the preceding clause (x), shall be paid over the period commencing on the date
of termination and ending on December 31 of the year following the year of
termination.  All payments of Base Compensation Severance shall be payable in
accordance with the Company’s payroll cycle in substantially equal amounts
determined separately for each of the two payment periods designated in the
foregoing clauses (x) and (y), commencing on the date of termination, subject to
Section 8(f)(B) and Section 8(g).  The Bonus Severance shall be payable as
follows:  (I) fifty percent (50%) of the Bonus Severance shall be paid in the
February immediately following the date of termination and (II) fifty percent
(50%) of the Bonus Severance shall be paid in the earlier of (x) the second
February immediately following the date of termination or (y) the December of
the year following the year in which the termination occurs.  All payments of
Base Compensation Severance and Bonus Severance shall be subject to applicable
withholding taxes.

 

(ii)                      continued coverage of medical benefits at the same
cost as similarly situated active employees for a period of two (2) years or
until such time as Executive commences new employment, whichever occurs first;

 

(iii)                   payment of any accrued benefits or obligations owed to
Executive;

 

(iv)                  benefits (if any) provided in accordance with applicable
plans, programs and arrangements of Company or as required by law;

 

(v)                     payment of reasonable professional search fees relating
to Executive’s outplacement; and

 

(vi)                  any outstanding equity grant(s) held by Executive at the
time such termination as governed by the agreement or plan pursuant to which
such grant(s) was issued.

 

B.                                    In consideration of the compensation and
benefits payable to Executive pursuant to subsections (i), (ii), and (v) of
Section 8(f)(A), Executive shall, as a condition to payment of such compensation
and benefits, execute a general release, in form and substance reasonably
acceptable to the Company, releasing the Company and its affiliates from all
claims and liabilities Executive may have against the Company in connection with
Executive’s employment by the Company, except for any accrued obligations. 
Except as otherwise provided in Section 8(g), the commencement of payments due
under Sections 8(f)(A)(i)(x) and (y) shall commence no later than 60 days of the
date of such termination provided that the Executive has executed and submitted
the release and the period for revocation of the release pursuant to applicable
law has expired within the 60-day period.  In any case where the period for
execution

 

7

--------------------------------------------------------------------------------

 

and revocation of the release begins in one calendar year and ends in another
calendar year, the commencement of payments shall be deferred until the second
calendar year regardless of whether the release is executed in the first
calendar year.  The aggregate of any amounts deferred pursuant to this
Section 8(f)(B) shall be paid in one lump sum on the first payroll date on which
payments commence hereunder.  Under no circumstances shall the Executive be
permitted to designate the calendar year in which the payments commence.

 

(g)           Six-Month Deferral.  If Executive is a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code, Executive
shall not be paid the amounts that would otherwise be payable to Executive
pursuant Section 8(d)(i) and 8(d)(ii) or 8(f)(A)(i), as the case may be, for the
first six months following termination of Executive’s employment.  The aggregate
of such amounts shall instead be paid in one lump sum immediately following the
expiration of the six month period.  The preceding payment restriction shall not
apply to the extent that any portion of such payment, if made during the first
six-month period, would be treated as exempt from the provisions of Section 409A
or would otherwise be treated as permitted deferred compensation pursuant to any
other applicable provisions of Section 409A or the rules and regulations
promulgated thereunder (for example, as separation pay due to an involuntary
termination pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations).

 

(h)           Resignation.  If this Agreement and Executive’s employment
hereunder is terminated due to his or her resignation pursuant to
Section 7(g) hereof, Company shall have no obligation to Executive or legal
representatives of Executive other than (i) the payment of Executive’s Base
Compensation through such date of termination; (ii) the payment of any accrued
benefits or obligations owed to Executive; and (iii) benefits (if any) provided
in accordance with applicable plans, programs and arrangements of Company or as
required by law; and (iv) any outstanding equity grant(s) held by Executive at
such time as governed by the agreement or plan pursuant to which such
grant(s) was issued.

 

(i)            Discretionary One Time Bonus.  If this Agreement and Executive’s
employment hereunder is terminated (i) by the Company without Cause, pursuant to
Section 7(e) hereof; or (ii) by the Executive for Good Reason, pursuant to
Section 7(f) hereof; at the conclusion of the two (2) year period commencing
with the date of such termination, at the sole and unfettered discretion of the
Company, Executive may be awarded a one-time termination bonus in an amount not
to exceed one half of Executive’s annual Base Compensation in effect on the date
of such termination, subject to applicable withholding taxes.  Such payment
shall be made in a lump sum within sixty (60) days following the date of
determination by the Company to make such payment.

 

(j)            No Mitigation.      Executive shall not be required to mitigate
the amount of any payments provided for in Sections 8(f) by seeking other
employment or otherwise, nor shall the amount of any payments or benefits
provided for in Sections 8(f) be reduced by any compensation earned by Executive
as a result of employment by another employer or by retirement benefits.

 

9.             CONFIDENTIAL INFORMATION.  Executive recognizes and acknowledges
that he or she will have access to certain confidential information of Company,
its subsidiaries and affiliates and of corporations with whom Company does
business, and that such information constitutes valuable, special and unique
property of Company, its subsidiaries, affiliates and such other corporations. 
During the term of this Agreement and subsequent to the termination of this
Agreement for any reason, Executive agrees not to disclose or use any
confidential information

 

8

--------------------------------------------------------------------------------


 

except in the course of Executive’s employment by, and for the benefit of the
Company or its subsidiaries or affiliates. “Confidential information” includes
without limitation, information, observations, procedures, practices, and data,
whether written or oral, regarding any of the business, operations or affairs of
the Company, its subsidiaries and its affiliates, including, by way of example,
strategies, planning, research, developments, product designs or specifications,
manufacturing processes, “know-how,” prices, suppliers, customers, costs,
workflow processes,  any knowledge or information with respect to confidential
or trade secrets of Company, its subsidiaries and affiliates or any information
that a reasonable person would conclude is intended to remain confidential due
to its nature or the circumstances under which it was learned, it being
understood that such confidential information does not include information that
is publicly available unless such information became publicly available as a
result of a breach of this Agreement.  Executive acknowledges and agrees that
all notes, records, emails, reports, sketches, plans, unpublished memoranda or
other documents belonging to Company, its subsidiaries and affiliates, but held
by Executive, concerning any information relating to the business or operations
of Company, its subsidiaries and affiliates, whether confidential or not, are
the property of Company, its subsidiaries or affiliates and will be promptly
delivered to Company upon Executive’s leaving the employ of Company or upon the
request of Company at any time.

 

10.          INTELLECTUAL PROPERTY.  As used in this Section 10 and the
following  Section 11, it is understood that “Business” is the actual or
intended vacation cruise business of Company, its subsidiaries and affiliates
(including ancillary vacation cruise related operations of Company, its
subsidiaries and affiliates such as tours expeditions and destination
vacations), as such Business is expanded or modified during the term of
Executive’s employment.  Executive acknowledges and agrees that all discoveries,
inventions, designs, improvements, formulas, formulations, ideas, devices,
writings, publications, study protocols, study results, computer data or
programs, or other intellectual property, whether or not subject to patent or
copyright laws, which Executive shall conceive solely or jointly with others, in
the course or scope of his or her employment with Company or its subsidiaries or
affiliates or in any way related to the Business, whether during or after
working hours, or with the use of equipment, materials or facilities of Company
or its subsidiaries or affiliates (collectively referred to herein as
“Intellectual Property”), shall be the sole and exclusive property of Company or
its subsidiaries or affiliates without further compensation to Executive.  For
purposes of this Agreement, any Intellectual Property, based upon proprietary or
confidential information of Company, its subsidiaries or affiliates, developed
within six (6) months after the termination of Executive’s employment, shall be
presumed to be the property of Company, its subsidiaries or affiliates. 
Executive agrees to promptly notify Company and fully disclose the nature of
such Intellectual Property.  Executive shall take such steps as are deemed
necessary to maintain complete and current records thereof, and Executive shall
assign to Company or its designees, the entire right, title and interest in said
Intellectual Property.

 

11.          NON-COMPETITION.  Executive acknowledges that his or her services
to be rendered hereunder are of a special and unusual character that have a
unique value to Company and the conduct of its Business, the loss of which
cannot adequately be compensated by damages in an action at law.  In view of the
unique value to Company of the services of Executive for which Company has
contracted hereunder, and because of the confidential information to be obtained
by or disclosed to Executive as herein above set forth, and as a material
inducement to Company to enter into this Agreement and to pay and make available
to Executive the compensation and other benefits referred to herein, Executive
covenants and agrees that Executive will not, directly

 

9

--------------------------------------------------------------------------------


 

or indirectly, whether as principal, agent, trustee or through the agency of any
corporation, partnership, association or agent (other than as the holder of not
more than five percent (5%) of the total outstanding stock of any company the
securities of which are traded on a regular basis on recognized securities
exchanges):

 

(a)           while employed under this Agreement (i) work for (in any capacity,
including without limitation as a director, officer or employee) any other
entity engaged in cruises, with a minimum fleet size of 3,000 berths, or cruise
related businesses of any such entity or (ii) recruit, or otherwise influence or
attempt to induce employees of Company to leave the employment of Company; and

 

(b)           for the two (2) year period immediately following the termination
of Executive’s employment pursuant to this Agreement (the “Non-competition
Period”), for any reason, serve as or be a consultant to or employee, officer,
agent, director or owner of another entity engaged in cruises, with a minimum
fleet size of 3,000 berths, or cruise related businesses of any such entity. 
Executive further agrees that during the Non-competition Period, he or she shall
not:  (i) employ or seek to employ any person who is then employed or retained
by Company or its affiliates (or who was so employed or retained at any time
within the six (6) month period prior to the last day of Executive’s employment
with Company); or (ii) solicit, induce, or influence any proprietor, partner,
stockholder, lender, director, officer, employee, joint venturer, investor,
consultant, agent, lessor, supplier, customer or any other person or entity
which has a business relationship with Company or its affiliates at any time
during the Non-competition Period, to discontinue or reduce or modify the extent
of such relationship with Company or any of its subsidiaries.

 

Executive has carefully read and considered the provisions of Sections 9, 10,
and 11 hereof and agrees that the restrictions set forth in such sections are
fair and reasonable and are reasonably required for the protection of the
interests of Company, its officers, directors, shareholders, and other
employees, for the protection of the business of Company, and to ensure that
Executive devotes his or her entire professional time, energy, and skills to the
business of Company.  Executive acknowledges that he or she is qualified to
engage in businesses other than that described in this Section 11.  It is the
belief of the parties, therefore, that the best protection that can be given to
Company that does not in any way infringe upon the rights of Executive to engage
in any unrelated businesses is to provide for the restrictions described above.
 In view of the substantial harm which would result from a breach by Executive
of Sections 9, 10 and 11, the parties agree that the restrictions contained
therein shall be enforced to the maximum extent permitted by law as more
particularly set forth in Section 13 below.  In the event that any of said
restrictions shall be held unenforceable by any court of competent jurisdiction,
the parties hereto agree that it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of any
limitation deemed unenforceable and that as so modified, the covenant shall be
as fully enforceable as if it had been set forth herein by the parties.

 

12.          NON-DISPARAGEMENT.  During the duration of the Term and any
Non-competition Period, Executive agrees that he or she shall not, at any time,
make derogatory statements about the Company or its affiliates or otherwise
disparage the business, name or reputation of the Company or its affiliates.

 

13.          REMEDIES.  The provisions of Sections 9, 10, 11 and 12 of this
Agreement shall survive the termination of this Agreement as set forth therein,
regardless of the circumstances or reasons for such termination, and inure to
the benefit of Company.  The restrictions set forth in Sections

 

10

--------------------------------------------------------------------------------


 

9, 10 and 11 and 12 are considered to be reasonable for the purposes of
protecting the business of Company.  Company and Executive acknowledge that
Company would be irreparably harmed and that monetary damages would not provide
an adequate remedy to Company if the covenants contained in Sections 9, 10 and
11 and 12 were not complied with in accordance with their terms.  Accordingly,
Executive agrees that Company shall be entitled to injunctive and other
equitable relief to secure the enforcement of these provisions, in addition to
any other remedy which may be available to Company.   The Company shall be
entitled to receive from Executive reimbursement for reasonable attorneys’ fees
and expenses incurred by Company in successfully enforcing these provisions to
final judgment and Executive shall be entitled to receive from Company
reasonable attorney’s fees and expenses incurred by Executive in the event
Company is found to be not entitled to enforcement of these provisions.

 

14.          NOTICES.  Any notice required or permitted to be given under this
Agreement shall be in writing and sent by an overnight courier service that
provides proof of receipt, mailed by registered or certified mail (postage
prepaid, return receipt requested) or telecopied to the parties at the addresses
below (or to such other address as either party shall designate by like notice):

 

If to Executive:  To the address set forth below his or her signature on the
signature page hereof.

 

With a copy to:

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

If to Company:

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, FL 33132

Attention: General Counsel

Telephone: (305) 539-6000

Facsimile: (305) 539-0562

 

With a copy to:

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, FL 33132

Attention: Vice President and

 Global Chief Human Resource Officer

Telephone: (305) 539-6000             Facsimile: (305) 539-0562

 

15.          ENTIRE AGREEMENT; MODIFICATION.

 

11

--------------------------------------------------------------------------------


 

(a)           This Agreement contains the entire agreement of Company and
Executive with respect to the subject matter hereof, and Company and Executive
hereby acknowledge and agree that this Agreement supersedes any prior
statements, writings, promises, understandings or commitments with respect to
the subject matter hereof.

 

(b)           No future oral statements, promises or commitments with respect to
the subject matter hereof, or other purported modification hereof, shall be
binding upon the parties hereto unless the same is reduced to writing and signed
by each party hereto.

 

16.          ASSIGNMENT.  The rights and obligations of Company under this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs (in the case of Executive) and assigns. 
No rights or obligations of Company under this Agreement may be assigned or
transferred by Company, except that such rights or obligations may be assigned
or transferred pursuant to a merger, consolidation or other combination,
reconstruction or amalgamation or a sale or liquidation of all or substantially
all of the business and assets of Company.  Executive may not assign his or her
rights and obligations under this Agreement other than his or her rights to
compensation and benefits, which may be transferred only by will or operation of
law.

 

17.          LEGAL EXPENSES.  Each party shall pay for all expenses incurred on
its behalf in connection with this Agreement.

 

18.          CONTINUATION OF PAYMENTS DURING DISPUTE.  Pending the resolution of
any dispute, controversy or claim arising out of, relating to or in connection
with this Agreement, including any question regarding its existence, validity or
termination, or regarding a breach thereof or indemnification thereunder,
Executive (and his or her successor and heirs) shall continue to receive all
payments and benefits due under this Agreement or otherwise, except:  (i) to the
extent a court of competent jurisdiction or arbiter, otherwise expressly
provides, (ii) if the nature or basis of the dispute of any aspect thereof
pertains to or involves payments or monies owed by Executive to Company
(including payments or monies claimed by Company as being owed by Executive)
Company may suspend payments to Executive pending resolution of such dispute,
controversy or claim, (iii) if the nature or basis of the dispute or any aspect
thereof pertains to or involves the Executive’s violation or alleged violation
of the provisions of Sections 9, 10 and 11 and 12 of this Agreement, Company may
suspend payments to Executive pending resolution of such dispute, controversy or
claim, or (iv) as otherwise permitted elsewhere in this Agreement.

 

19.          DISPUTE RESOLUTION.  Any dispute, controversy or claim arising out
of, relating to or in connection with this Agreement, including any question
regarding its existence, validity or termination, or regarding a breach thereof
or indemnification thereunder (a “Dispute”) shall be resolved pursuant to the
following:

 

(a)           Any party (a “Disputing Party”) may initiate consideration of a
Dispute hereunder by giving written notice to the other party of the existence
of a Dispute (a “Dispute Notice”).  Such notice shall set forth in reasonable
detail the nature of the Dispute to be considered and shall be accompanied by a
full disclosure of all factual evidence then available to the Disputing Party
and by a statement of the applicable legal basis of the dispute; provided,
however, that (i) to provide any such disclosure or to state any legal basis
shall not operate as a waiver of such legal basis or operate to preclude the
presentation or introduction of such factual evidence at a later time or in any
subsequent proceeding or litigation or otherwise constitute a waiver of any

 

12

--------------------------------------------------------------------------------


 

right that a party may then or thereafter possess; and (ii) any settlement
proposal made or proposed shall be deemed to have been made or proposed as part
of a settlement discussion and may not be introduced in a legal proceeding
without the prior written consent of the party making such proposal.  The
parties shall thereafter engage in good faith negotiations between themselves or
their representatives for a period not to exceed thirty (30) days.

 

(b)           Upon the giving or receipt of a Dispute Notice and the expiration
of the thirty (30) day period provided in Section 19(a) hereof, during which
good faith negotiations must have taken place, the parties may then commence
arbitration in accordance with this Section 19(b) and subsequent subsections.
 Any dispute or claim arising from or relating to this Agreement, any dispute or
claim arising from the rights and obligations created under this Agreement, or
any dispute or claim relating to the breach of this Agreement, shall be settled
by binding arbitration pursuant to the Commercial Arbitration Rules (and not the
National Rules for the Resolution of Employment Disputes) of the American
Arbitration Association.  A party with a dispute or claim shall provide written
notice requesting dispute resolution pursuant to this Section (the “Notice”). 
The arbitration panel shall be composed of three (3) arbitrators. The
arbitration proceedings shall be conducted in Miami, Florida.  Each party shall
appoint one arbitrator within fourteen (14) calendar days from the receipt of
Notice.  These two arbitrators shall appoint the third arbitrator by mutual
agreement within fourteen (14) calendar days of their own appointment.  If the
two (2) arbitrators appointed by the parties cannot agree on the third
arbitrator within the specified time frames, the American Arbitration
Association shall appoint one or more qualified arbitrators, as the case may be,
as provided for in the Commercial Arbitration Rules of the American Arbitration
Association.

 

(c)           Subject to the last sentence of this Section 19(c), each party
shall be liable for 50% of the costs of the arbiters and of any other costs of
the arbitration proceeding itself.  If either party refuses to pay such costs
and the other party makes payment of all costs which would otherwise be due, the
arbitration panel shall enter an award in favor of the party which complies with
its obligation to pay such costs.  In accordance with Section 21(d) hereof, upon
the entering of an award, the arbitration panel shall award the prevailing party
all of its legal fees and costs incurred with respect to prosecuting or
defending its case, including its share of the costs of the arbitration
proceeding itself.

 

(d)           The arbitration proceedings shall in all events include the right
to a hearing, the right to cross-examine witnesses giving oral or written
testimony, and the right to subpoena witnesses to testify at the hearing.

 

(e)           The arbitration shall be final and binding on the parties without
any right to appeal in any court of law.

 

(f)            The covenant to arbitrate set forth in this Section 19 shall
continue in effect after the expiration or termination of this Agreement.

 

(g)           Notwithstanding any other provision in this Section 19, the
Company shall be entitled to seek preliminary or permanent injunctive relief, or
such other equitable relief, in a court of competent jurisdiction, in order to
address and remedy violations or alleged violations by the Executive or the
provisions of Sections 9, 10 and 11 and 12 of this Agreement.

 

20.          INDEMNIFICATION.  Company shall defend and indemnify Executive, in
accordance with the then governing Articles of Incorporation, as amended, and
Bylaws, as amended, of

 

13

--------------------------------------------------------------------------------


 

Company, for any civil or dispute resolution proceeding involving Executive, by
reason of the fact that Executive is or was serving as an officer of Company or
is or was otherwise serving at the request of Company.

 

21.          MISCELLANEOUS.

 

(a)           This Agreement shall be subject to and governed by the laws of the
State of Florida, without regard to the conflicts of laws principles thereof.

 

(b)           The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or the interpretation of this
Agreement.

 

(c)           The failure of any party to enforce any provision of this
Agreement shall in no manner affect the right to enforce the same, and the
waiver by any party of any breach of any provision of this Agreement shall not
be construed to be a waiver by such party of any succeeding breach of such
provision or a waiver by such party of any breach of any other provision.

 

(d)           In any dispute, arbitration and/or litigation arising out of this
Agreement, including appeals, the prevailing party shall be entitled to recover
all legal fees and costs incurred in such dispute, arbitration and/or
litigation.

 

(e)           In the event any one or more of the provisions of this Agreement
shall for any reason be held invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable valid, and
enforceable provision which comes closest to the intent of the parties.

 

(f)            This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

/s/ Maria R. Del Busto

 

 

Maria R. Del Busto

 

 

Vice President & Global

 

 

Chief Human Resources Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Harri U. Kulovaara

 

Harri U. Kulovaara

 

Title: Executive Vice President, Maritime

 

14

--------------------------------------------------------------------------------
